              Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 1 of 17




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           Robert.Leach@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                        )   Case No. 18-CR-00258 EJD
                                                      )
15           Plaintiff,                               )   UNITED STATES’ PROPOSED
                                                      )   JURY QUESTIONNAIRE
16      v.                                            )
                                                      )   Trial Date: August 31, 2021
17   ELIZABETH HOLMES,                                )   Court: Hon. Edward J. Davila
                                                      )
18           Defendant.                               )
                                                      )
19                                                    )

20           The United States hereby respectfully submits its Proposed Jury Questionnaire.
21           If the Court decides to employ the Proposed Jury Questionnaire, the United States does not see a
22 need to submit specific voir dire questions. The United States respectfully recommends that the Court

23 ask its customary voir dire questions, follow up questions the Court deems appropriate based on the

24 questionnaire responses and the Court’s voir dire, and questions addressing any possible Rule 12.2

25 defense. The United States also respectfully requests that, following the Court’s voir dire, the Court

26 permit counsel for both sides to conduct limited individual voir dire, as appropriate, to follow up on (1)

27 significant responses in the written questionnaires, or (2) responses given to the Court’s voir dire.

28

     U.S.’ PROPOSED JURY QUESTIONNAIRE,
     CASE NO. CR 18-258 EJD                          1
             Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 2 of 17




 1         Should the Court decline to administer, or substantially revise, the proposed questionnaire, the

 2 government requests the opportunity to submit additional voir dire questions.

 3 DATED: May 27, 2021                                  Respectfully submitted,

 4                                                      STEPHANIE HINDS
                                                        Acting United States Attorney
 5

 6
                                                        _____________________
 7                                                      JEFF SCHENK
                                                        JOHN C. BOSTIC
 8                                                      ROBERT S. LEACH
                                                        KELLY I. VOLKAR
 9
                                                        Assistant United States Attorneys
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     U.S.’ PROPOSED JURY QUESTIONNAIRE,
     CASE NO. CR 18-258 EJD                         2
         Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 3 of 17

                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                         SAN JOSE DIVISION


                                                    ) Case No. 18-CR-00258 EJD
UNITED STATES OF AMERICA,                           )
       Plaintiff,                                   ) JUROR QUESTIONNAIRE
                                                    )
   v.                                               )
ELIZABETH HOLMES,                                   )
                                                    )
       Defendant.                                   )
                                                    )
                                                    )

        You have been summoned by this Court for jury selection. The case for which you have

been summoned for jury selection is a criminal case entitled United States v. Elizabeth Holmes. In

this case, the defendant, Elizabeth Holmes, is charged with wire fraud and conspiracy to commit

fraud. The indictment alleges that Ms. Holmes was the Chief Executive Officer (“CEO”) of

Theranos, Inc., which was in the blood testing business. The indictment alleges that the defendant

and Ramesh “Sunny” Balwani, Theranos’ Chief Operating Officer (“COO”) and President, engaged

in a scheme, plan, and artifice to defraud investors in Theranos and paying customers of Theranos.

The charges are only allegations and not evidence. The defendant has entered a plea of not guilty to

all of the charges in the case and is presumed to be innocent. It will be the responsibility of the

government, through the trial, to prove those charges beyond a reasonable doubt.

        As part of the jury selection process, each of you must complete this juror questionnaire.

The questions on this form are asked to assist the Court and the attorneys in the jury selection

process for this trial. This questionnaire is designed to obtain information about your background

as it relates to your possible service as a fair and impartial juror in this case. Its use will avoid the

necessity of asking each prospective juror every one of these questions in open Court.

        Unless the question states otherwise, the fact that a particular question is asked does not

imply that the subject matter of the question is an issue in this case. As you read the questions, you

are not to draw any inferences about the issues that must be decided in this case. The questions are

not meant to invade your privacy but to help select a fair and impartial jury for this case.

                                                     1
        Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 4 of 17


       If there is any reason why you might not be able to give both sides a fair trial in this case, it

is important to say so. Please answer each question as fully as you can. Your complete honesty is

essential. Do not leave any questions blank. If a question does not apply to you in any way, write

“N/A” (for “not applicable”), rather than leaving the form blank. If you do not understand the

question, please write that in the space for the answer. If you feel the answer is too personal, please

say so in the space provided. You will have the opportunity to discuss your answer privately. If

you do not understand a question, need more space for your response, or wish to make further

comments about any question, please use the extra sheets attached at the end of the questionnaire.

If you use the explanation sheets, please make sure to indicate which numbered question you are

answering.

       You are instructed not to discuss this case or questionnaire with anyone, including

your family or fellow jurors. It is also important that you do not engage in any research such

as searching for stories or reports on the internet. Your answers are confidential. They will be

reviewed by the Judge and the lawyers in this case. Following jury selection, the original

questionnaire will be kept under seal and will be disclosed, if at all, with names and other

identifying information removed.

       Upon completion, please sign your name on the last page where indicated. You are

expected to sign your questionnaire, and your answers will be given the same effect as a statement

given to the Court under oath.



Dated: __________

                                                       HON. EDWARD J. DAVILA
                                                       United States District Judge




                                                   2
       Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 5 of 17

                                  JUROR QUESTIONNAIRE
                            UNITED STATES V. ELIZABETH HOLMES

1.   NAME:                                                Dr. Mr. Mrs. Ms. Miss         Age:_________

2.   Residence: County:                 City/Town:                       Neighborhood:
                                                                         [Do not list your street address]
     How long have you lived at that location?

     Your place of birth:

     Do you own or rent your home?             Rent____         Own____         Other

     What other communities have you lived in during the last ten years?




3.   If called to serve as a juror, how will you commute to the courthouse?

4.   What is your marital status? (Please Circle)

     Single     Married     Separated      Divorced      Widowed        Live with a partner

5.   What is your current job status?

              Working full-time                          Unemployed

              Working part-time                          Homemaker

              Retired                                    Full-time student

     ______ Disabled

6.   What is your occupation?     [PLEASE NOTE: If you are currently not employed, retired, disabled or
                                  a homemaker, please describe your most recent prior employment]

     a.       What is your occupation (or what was it, if not currently employed)?


     b.       By whom are (were) you employed?

     c.       How long have (did) you worked there?

     d.       Please describe the nature of your job.

     e.       Do (Did) you supervise other people? Yes            No____ If so, how many?

7.   During the course of your working life have you changed careers or occupations and, if so, what?




                                                     1
       Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 6 of 17

8.    Have you ever had a job which was considered management? Yes _____                No _____
      If Yes, how many people did you manage?

9.    What is the highest level of education you completed? ___________________________________

10.   Please describe your educational background:

      School Name                     Major areas of study             Degrees received




11.   Have you taken any courses or had training in law, legal procedure, or administration of justice?
      Yes            No              If Yes, please explain:




12.   Have you taken in courses or had training in business, finance, investing, medicine, medical devices,
      or blood or lab testing?
      Yes              No            If Yes, please explain:




13.   Have you worked for an entity or held a job that involved investing, medicine, medical devices, or
      blood or lab testing?
      Yes              No            If Yes, please explain:




14.   Please complete the following questions regarding your present spouse or partner. If you are
      widowed, divorced or separated, please answer all the following questions regarding your former
      spouse/partner.




                                                     2
       Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 7 of 17

      Current employment status:

                Working full-time                         Unemployed

                Working part-time                         Homemaker

                Retired                                   Full-time student

      ______ Disabled

      a.        What is his/her occupation (or what was it, if retired or unemployed or disabled)?



      b.        By whom is (was) s/he employed?

                How long has (did) s/he worked there?

      c.        Please describe the nature of his/her job?



      d.        What other types of jobs has s/he had in the past?




15.   What is the highest level of education s/he completed? ________________________________

      Please describe her/his educational background, including vocational school(s) and/or college(s) attended:

      School Name                         Major areas of study                   Degrees received




16.   What are/were your parents’ and/or stepparents’ occupations? (If retired or deceased, what did they
      do?)

      Mother:                                       Father:

      Stepmother:                                   Stepfather:

17.   If you have children, please state:

      Sex       Age           Education                                   Occupation




                                                      3
       Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 8 of 17




18.   If other adults live in your home in addition to those already you already described above, please
      state:

      Relationship               Sex    Age             Education               Occupation




19.   Have you, your current spouse/partner, or your child ever served in the military? Yes____ No____

      If yes, please list for:          You                             Spouse, Partner, or Child

        Branch of service:

        Combat:                   Yes____      No____                   Yes____         No____

20.   Please list your main sources of news – including newspapers, television and radio stations or
      programs, internet sites, and conversations with others:




21.   Do you watch, read, or listen to financial news? If so, how often and from what source?




22.   Please list all groups and organizations you belong to or participate in, such as community
      neighborhood groups, volunteer activities, crime prevention groups, etc.




                                                    4
       Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 9 of 17

23.   Do you have any condition that would affect your ability to hear testimony from witnesses at trial?
      Yes           No               If Yes, please explain:




24.   Have you ben vaccinated against COVID-19 or are you scheduled to be vaccinated?
      Yes            No

25.   Have you already contracted COVID-19? Yes____              No

      If Yes, are you fully recovered (no symptoms) and have you received a negative test result since
      recovering?      Yes             No

26.   If called to serve as a juror, how concerned are you about getting sick with COVID-19?



27.   If called to serve as a juror, how comfortable are you being in a large courtroom with 20-30 people?



28.   Have you previously served as a trial juror or as a grand juror?    Yes        No
      If Yes, please complete for each case on which you served:

                                                                                                Verdict
           Civil           Nature of case (i.e., robbery                                        reached?
           or Criminal     or personal injury)               When/Where?                        (yes or no)
       1
       2
       3
       4
       5

      a.      Have you ever served as a jury foreperson?         Yes              No

      b.      Is there any reason that your prior jury service would affect your ability to be fair, objective,
              and impartial to both sides at trial? Yes         No
              If Yes, please explain:




29.   Have you, or a close friend or family member, ever had occasion to contact the United States
      Attorney’s Office or the District Attorney's Office, including the Family Support, Consumer Fraud
      or Victim/Witness Divisions?
      Yes             No                If Yes, please explain:




                                                     5
      Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 10 of 17




30.   Have you, or a close friend or family member, ever been employed by or affiliated with any law
      enforcement or other government agency (including police, sheriff, corrections, FBI, Immigration,
      IRS, Securities and Exchange Commission, Food and Drug Administration, Department of Health
      and Human Services, Centers for Medicare & Medicaid Services, parole or probation, etc.)?
      Yes_____                 No_____        If Yes, please list:

      Name                     Relationship to you              Position                  Agency




31.   Have you, or a close friend or family member, ever worked for a court, a prosecutor’s office, or a
      criminal defense office? This includes a judge, a District Attorney’s office, a United States
      Attorney’s office, or any private or public criminal defense attorney’s office?
      Yes ___ No____           If Yes, please explain:




32.   Have you or anyone close to you ever been the victim of any kind of crime – including domestic
      violence, burglary, robbery, assault, identity theft, etc. – whether it was reported to law enforcement
      authorities or not?
      Yes              No              If Yes, please explain:




33.   Have you ever called the police because of a crime or concern about illegal or dangerous activity?
      Yes            No               If Yes, please explain:




                                                     6
      Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 11 of 17

34.   Have you ever had to appear in court or in any court proceeding in a case as a plaintiff, defendant,
      victim, or witness?
      Yes             No              If Yes, please explain:




35.   Have you, or a close friend or family member, ever been arrested?
      Yes             No               If Yes, please explain:




36.   Have you, or a close friend or family member, even been accused of fraud or misrepresentations, or
      of fraudulently concealing information?
      Yes              No              If Yes, please explain:




37.   Have you, or a close friend or family member, ever had a positive or negative experience with a law
      enforcement officer or agency, federal agency, or the federal government which would strongly
      influence your ability to judge the facts of a criminal case or the person accused?
      Yes             No                 If Yes, please explain:




38.   Have you, or a close friend or family member, ever suffered a substantial monetary loss as a result of
      a financial investment, including stocks, real estate, or business?
      Yes              No               If Yes, please explain:




                                                    7
      Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 12 of 17




39.   Is there anything about your experiences, opinions, or beliefs about race, color, immigration status,
      national origin, ethnicity, gender, or sexual orientation which would strongly influence your ability
      to judge the facts of a criminal case or the person accused?
      Yes              No               If Yes, please explain:




40.   Is there anything about your personal beliefs, whether religious, moral, ethical, or philosophical, that
      would strongly influence, inhibit, or hinder your ability to judge the facts in a criminal case?
      Yes              No              If Yes, please explain:




41.   The court will instruct you on the applicable law and your duties as jurors. Will you be able to
      follow these instructions even if you disagree with them?
      Yes              No               If No, please explain:




42.   The cover page contains a brief statement about this case. Have you heard or read anything about
      this case before today?
       Yes             No              If Yes, please explain:




43.   Is there anything about the nature of the charges and/or what you have heard or read about this case
      that would affect how you judge the facts of this case or the person accused?

                                                     8
      Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 13 of 17

      Yes             No               If Yes, please explain:




44.   Have you, or a close friend or family member, had any prior experience with Theranos, Ms. Holmes,
      or Mr. Balwani, or strong opinions or feelings about any of them, that would influence your ability
      to be a fair and impartial juror in this case?
      Yes               No               If Yes, please explain:

      _________________________________________________________________________________

      _________________________________________________________________________________



      _________________________________________________________________________________

45.   Have you owned securities or interests in Theranos or used its blood testing services?
      Yes           No                If Yes, please explain:

      _________________________________________________________________________________

      _________________________________________________________________________________

      _________________________________________________________________________________

46.   The Court will instruct you that jurors will decide the case based solely on the evidence presented in
      the courtroom and not information a juror may have heard or read about this case previously. Will
      you be able to follow this instruction?
      Yes              No               If No, please explain:

      _________________________________________________________________________________

      _________________________________________________________________________________

      _________________________________________________________________________________

47.   The Court estimates that the trial in this case will last approximately 13 weeks. Trial days during the
      week will be Tuesday, Wednesday, and Friday and from 9:00 a.m. to approximately 5:00 p.m. Do
      you have any specific problems of a serious nature that might prevent you from serving as a juror in
      this case?
      Yes            No                   If Yes, please explain:




                                                    9
         Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 14 of 17

48.     Both the prosecution and the defendant are entitled to have a fair, unbiased, and unprejudiced jury.
        Is there any reason why you should not be a juror on this case?
        Yes              No             If Yes, please explain:




49.     Is there any matter not covered by this questionnaire that should be brought to the attention of the
        court and the lawyers because it might affect your ability to be a fair and impartial juror?
        Yes             No               If Yes, please explain:




50.     Is there any matter that you would prefer to discuss privately with the Court?
        Yes             No

51.     A list is attached to this questionnaire, please circle the name of any of the listed people that you
        personally know.

                                          JUROR’S OATH

I declare under penalty of perjury that the answers set forth in this Juror Questionnaire are true and correct to
the best of my knowledge and belief. I have not discussed my answers with others, or received assistance in
completing this questionnaire.

Signature:

Print Name:

Date:




                                                       10
       Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 15 of 17

Further Explanation Sheet
(Please put the question number next to your response. Thank you)




                                                11
        Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 16 of 17

                                             ATTACHMENT

Please circle the name of any of the listed people that you personally know:

Attorneys

     Prosecuting Attorneys:
     Jeff Schenk
     John C. Bostic
     Robert S. Leach
     Kelly I. Volkar
     United States Attorney’s Office, Northern District of California

     Defense Attorneys:
     Kevin M. Downey
     Lance Wade
     Amy Mason Saharia
     Katherine Trefz
     John C. Cline
     Seema Roper Mittal
     Andrew Lemens
     Patrick Looby
     Jean Ralph Fleurmont
     Richard S. Cleary, Jr.
     Williams & Connolly LLP


Possible Witnesses

     Govind Acharya                              Sheri Ackert                       Robert Amenta
     Peter Anderson                              Samartha Anekal                    Brad Arington
     Gerald Asin                                 Carolyn Balkenhol                  Riley Bechtel
     Stacey Beck                                 Matthew Benedetto                  Sarah Bennett
     Brent Bingham                               Jeffrey Blickman                   David Boies
     Fabrizio Bonnani                            Jessica Bramstedt                  Brooke Buchanan
     Steven Burd                                 Mark Burnes                        Howard Burris
     Sarah Cabayan Chow                          Eric Caddenhead                    Xiao-Yan Cai
     Mark Campbell                               Tim Carroll                        Yun Chan
     Shekar Chandrasekaran                       Sergio Chavez                      Nianhang Chen
     Erika Cheung                                Kevin Chung                        Michael Chung
     William Clarke                              Tim Cooper                         Dustin Cook
     Toby Cosgrove                               John Couvaras                      Michael Craig
     Constance Cullen                            Andrea Cuppoletti                  Chris Davies
     Sue Desmond-Hellmann                        Rick DeVos                         Sunil Dhawan
     Elizabeth Dickinson                         Susan DiGiaimo                     Michael Dixon
     Jennifer Dooren                             Bruce Doll                         Matt Downs
     Dan Doyle                                   Maritn Drake                       Diana Dupuy
     Lisa Durkin                                 Karen Dyer                         Scott Earthy
     Erin Edgar                                  Daniel Edlin                       Joel Ehrenkranz
     Alan Eisenman                               Kerry Denise Elenatinoba-Johnson
     Merhl Ellsworth                             JoEllen Embry                      Raymond Embry
     Kendra Fadil                                Richard Fernandez                  Stan Fiorito
     Kenneth Fisher                              William Foege                      Season Flores
     Max Fosque                                  Gary Frenzel                       William Frist
     Peter Fritsch                               Surekha Gangadkhedkar
     Phyllis Gardner                             Zubin Gautam                       Arnold Gelb
                                                     12
  Case 5:18-cr-00258-EJD Document 802 Filed 05/27/21 Page 17 of 17

Rochelle Gibbons               Richard Gift                 Melissa Givens
Maureen Glunz                  Xinwei (Sam) Gong            Robert Gordon
Brittany Gould                 Cass Grandone                William Griffith
Brian Grossman                 Alberto Gutierrez            Kevin Hagen
Craig Hall                     Margaret Hamberg             George Hamilton
Peyton Hobson                  Peyton Hobson                Sally Hojvat
Mary Hole                      Chris Holmes                 Christian Holmes
Elizabeth Holmes               Noel Holmes                  Cassie Hughes
Stefan Hritsu                  Kevin Hunter                 Jared Hutchings
Nimesh Jhaveri                 Craig Josephson              Penny Keller
Yousuf Khamisani               Thomas Kickler               Heather King
Henry Kissinger                Antti Korhonen               Richard Kovacevich
Mark Laret                     Eileen Lepera                Erez Levy
Courtney Lias                  Tina Lin                     Steve Linnerson
Craig Lipset                   Christopher Lucas            Clarissa Lui
Ashley Marie Mackey            Stephen Master               James Mattis
John McChesney                 Mindy Mechanic               Pat Mendenhall
Seth Michelson                 Wade Duvall Miquelon         Katie Moran
Daniel Mosley                  Rupert Murdoch               Matthew Nathan
Eileen Norkin                  Anthony Nugent               Sam Nunn
Noam Ohana                     Patrick O’Neill              Curtis Page
Mark Pandori                   Chinmay Pangarkar            Roger Parloff
James Patterson                Greg Penner                  William Perry
Melissa Pessin                 Lisa Peterson                Ian Pilcher
Bruce Pixley                   Meredith Potter              Ana Quintana
Mona Badani Ramamurthy         Natalie Ravitz               Larree Renda
Channing Robertson             Brian Rodriguez              Michael Romeo
Kimberly Romanski              Jay Rosan
Callie Raquel Rosendin         Adam Rosendorff
Gary Roughead                  David Rusnak                 Suraj Saksena
David Satchell                 Mario Scussel                Robert Shapiro
Tim Sheehy                     David Shoemaker              George Shultz
Tyler Shultz                   Jeff Shuren                  Seema Singh
Kyle Sims                      Sharada Sivaraman            Dee Anna Smith
Victoria Sung                  Adrienne Stewart             Serena Stewart
Nicole Sundene                 Todd Surdey                  Edward Szmuc
Alex Taylor                    David Taylor                 Bryan Tolbert
Erin Tompkins                  Jim Topinka                  Eric Topol
Aline Tryon                    Jerry Tubergen               Sekhar Variam
Jarod Wada                     Shane Weber                  Mike Wei
Orville Weyrich                Alexander (Xan) White        Kate Wolff
Mike Yagi                      Denise Yam                   Gary Yamamoto
Judith Yost                    Daniel Young                 Audra Zachman
David Nathan Zalatan           Lisa Zuckerman




                                  13
